DETAILED ACTION

Notice of Pre-AIA  or AIA  Status.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11 & 16-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Kim et al., US PG Pub 2016/0229060 A1 (hereafter Kim).  

Regarding claims 1 and 19 where it is disclosed by Kim to have a robot cleaning device which returns to a docking station for recharging as described in at least the abstract and summary of the invention as well as shown in figure 1.  Kim discloses their system also including a body for the robot which is shown in at least figure 1 and 4.  Kim also teaches their 



    PNG
    media_image1.png
    331
    625
    media_image1.png
    Greyscale


  Regarding claim 2 where it is disclosed by Kim in at least figures 5 and 6A-C and described in at least paragraphs 83-91 to have their system being able to use the long range signal to determine that the robot has to move towards the short range signal to allow for it to dock with the charging station.  Figures 5 and 6A-C of Kim’s disclosure show how their system includes having a long range signal and short range signals, see figure below.    





    PNG
    media_image1.png
    331
    625
    media_image1.png
    Greyscale


This is read upon by applicants claims to, “The autonomous cleaner of claim 1, wherein when the signal detected by the sensor does not include the short-ranged signal, the controller further: determines whether the signal detected by the sensor includes a long- ranged signal that is detectable by sensor when the main body is positioned within a second prescribed distance of the charging station that is greater than the first prescribed distance, and manages the motor such that the main body moves toward the charging station to search for the short-ranged signal when the signal detected by the sensor includes the long-ranged signal.”  
Regarding claim 3 where it is disclosed by Kim as shown in above in figure 6 to have their robot moves between different range signals to eventually move towards the docking station to recharge as also described in at least paragraphs 83-91.  The system of Kim as shown above also detects different signal by the sensor as it moves through the different signals as shown above.  The robot move in an arc motion as it moves from the short range signal to the long range signal to help in docking the robot to the recharge station see the figure above.  
Regarding claim 4 where it is disclosed by Kim as shown in above in figure 6 to have their controller, control the motor to move the robot so that it rotates to face the charging base station as shown in figures 6A-C.  The robot moves as shown in figure 6C above towards the base station to search for the short range signal and then moves in an arc to the recharge base station as shown above.  
Regarding claim 5 where it is disclosed by Kim as shown in at least figures 6A-C and reproduced above in figure 6C to have the robot move in an arc which is a circle that has a point one side of the main body and hence moves in one arc and then another to eventually reach the base station for recharging.  
Regarding claim 8 where it is disclosed by Kim in at least figures 6-C and described in paragraphs 83-91 to have the robot move through different signals.  The detected signal allows the robot to carry out a set of specific movements to allow it to dock with the base station, as shown in at least figure 6C above.  The signals the robot senses are from the docking station as shown in at least figure 6C, above.  It is also disclosed by Kim to have their charging station have numerous signals being emitted by the base station as shown in at least figure 6C, above.  The signals that are emitted from the base station are of different distances as described in at least paragraphs 51-56.  
Regarding claim 9 where it is shown in at least figures 6A-C to have the robotic device setting the arcs based on its position from the base station as shown in the afore mentioned figures.  
Regarding claim 10 where it is disclosed by Kim in at least paragraph 22 and 24-27 to have their system also use signals from the base station which are distance signals to help the robot dock with the docking station.  
Regarding claim 11 where it is disclosed by Kin in at least paragraph 58 to have obstacle sensors to detect objects in the path of the robot thus would be able to detect an object in the way of the robotic device when traveling the arc in figures 6A-C.  
Regarding claim 16 where it is disclosed by Kim in at least paragraphs 83-91 to have their system also have the path being formed based on the position of the robot to the base station as also shown in at least figure 6A-C.  
Regarding claim 17 where it is also taught by Kim in at least paragraphs 83-91 and figures 6A-C to have their system have numerous signals being emitted from the base station.  Where the numerous signals overlap another signal as shown in at least figures 6A-C.  The robot is able to tell that it is moving through a transition zone between different signals as shown in at least figure 6C above.  Where in the figure the robot detects the change in signal and changes its motion and path based on the change of the signal, figure 6A-C.  In at least figure 6C and paragraphs 42 and 89-91 where it describes that the robot does traverse through three or more signals as it move towards the docking station as shown in at least figure 6C.  Furthermore, in at least paragraphs 22, 25 and 72 it is disclosed by Kim to have the emission zones of the emitter be overlapping, see figure 6C, whereby the robot can be in two emission zones at the same time/concurrently as shown in at least figure 6C.  
Regarding claim 18 where it is disclosed by Kim in at least figures 5 and 6A-C to have their system include the base station which has numerous emitters which have overlap between the different signals as shown in the aforementioned figures.  The robot is able to move the robot in a specific counter clock wise motion to move the robot towards the recharging station as shown in at least figure 5 and 6A-C and described in at least paragraphs 83-91.  
Regarding claim 21 where it is disclosed by Kim in at least paragraphs 22, 25 and 72 to have their system also to have the emission zones of the emitter be overlapping, see figure 6C, whereby the robot can be in two emission zones at the same time/concurrently as shown in at least figure 6C.  Where it can be seen in figure 6C to have the emission zone being over each other whilst the robot moves through them.  The overlap zone are between zone one and two as can be seen in figure 6C, see above.    

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoo et al., US PG Pub 2011/0118928 A1 (hereafter Yoo).  

Regarding claim 12 where all the limitations of claim 11 are disclosed by Kim as described above.  Where, Kim does not specifically disclose the features of their system being able to sense the obstacle a predetermined distance along it travel path and would cause the robot to change its path.  
Yoo is directed to a control method for a rotations moving cleaning robot.  Yoo in at least paragraphs 81-85 and shown in at least figures 4-11 to have their robot being able to detect object in front of the travel path of the robot and using a set distance/diameter from the object turn and way from it and move around it, thus changing paths.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Kim by the teachings of Yoo where they are both directed to the same field of endeavor of robotic cleaning devices and the control of said systems.  One would have been motivated to modify Kim by the use of a known technique to improve similar devices in the same way, as taught by Yoo.  In this instance the modification of Kim whom has a cleaner that does not specifically move around objects that maybe in the path of the robot as it tries to return home to recharge.  Thus one would have looked to Yoo whom does teach that once 
Regarding claim 13 where all the limitations of claim 12 are disclosed by Kim and Yoo as described above.  Where it is further disclosed by Yoo in at least figures 5-6 and paragraphs 81-85 to have their system also have the controller determine the distance that the robot is from the object and have the center of the circle being a set distance away from the obstacle while traveling around the object.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Kim by the teachings of Yoo where they are both directed to the same field of endeavor of robotic cleaning devices and the control of said systems.  One would have been motivated to modify Kim by the use of a known technique to improve similar devices in the same way, as taught by Yoo.  In this instance the modification of Kim whom has a cleaner that does not specifically move around objects that maybe in the path of the robot as it tries to return home to recharge.  Thus one would have looked to Yoo whom does teach that once the robot encounters an obstacle to change the path of the robot and move around the object so that it can get back to its path to the recharge station.  This would help Kim to allow the robot to go around obstacles and hence be able to send the robot home to recharge and instead not run out of power due to the obstacle being in the way of the robot trying to return home to recharge.  
Regarding claim 14 where all the limitations of claim 13 are disclosed by Kim and Yoo as described above.  Where it is further disclosed by Yoo in at least figures 5-6 and paragraphs 81-85 to have their system also being able to have the controller rotate with a set diameter away 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Kim by the teachings of Yoo where they are both directed to the same field of endeavor of robotic cleaning devices and the control of said systems.  One would have been motivated to modify Kim by the use of a known technique to improve similar devices in the same way, as taught by Yoo.  In this instance the modification of Kim whom has a cleaner that does not specifically move around objects that maybe in the path of the robot as it tries to return home to recharge.  Thus one would have looked to Yoo whom does teach that once the robot encounters an obstacle to change the path of the robot and move around the object so that it can get back to its path to the recharge station.  This would help Kim to allow the robot to go around obstacles and hence be able to send the robot home to recharge and instead not run out of power due to the obstacle being in the way of the robot trying to return home to recharge.  

Allowable Subject Matter

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 22 is allowed.  
Response to Arguments

Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been reviewed and have been found to be not persuasive as indicated below.  
Where applicant’s argue, “Claim 1, as amended herein, recites, inter aia, an autonomous cleaner, "wherein the main body is moving along the traveling path corresponding to the arc of the circle, the controller further controls the motor such that the main body turns from the traveling path and moves toward the charging station when the sensor detects signals emitted from three or more sources in the charging station." As described below, the applied references do not teach or suggest this combination features.”  
Applicants’ arguments are respectfully traversed as it is believed that in at least figures 6C, paragraphs 42 and 89-91 these features are disclosed by Kim as is described above in the office action.  The language of claim 1 merely calls for the robot to move once it detects 3 or more beams and this is disclosed by the prior art of Kim as shown in at least figure 6C, see figure above in the rejection.  Figure 3 and paragraphs 52, show and describe how the system of Kim has overlapping beams and thus the robotic device would be able to at numerous points sense all 3 signals from the beam.  Where as shown in figure 3, beam 315A, 311A and 311B are all over lapping and the robot would be able to sense all 3 when in area labeled 311A.  
Where applicant’s argue, “While KIM et al. at paragraph [0072] states that signals 311A, 311B, 312A, 312B, and 313A/315A may have overlapping areas, KIM et al. at paragraph [0085] states that when two or more signals are detected, a controller 130 of robot 100 selects the front signal 313A and controls the driving according to only the selected signal front signal 313A. 
Applicant’s arguments are not persuasive and are respectfully traversed as paragraphs 85 of Kim actually states, “[0085] Meanwhile, when at least two distance signals are received by at least one among the plurality of receiving sensors, the controller 130 may select the distance signals having the smallest transmission angles and distances. When any signals among the plurality of distance signals and the front signal 313A are received, the controller 130 may select the front signal 313A only, and control the driving according to only the selected signals. Thereby, when some receiving sensor receives the second distance signals 311B, 312B and another receiving sensor receives the first distance signals 311A, 312A, the controller 130 may select the first distance signals 311A, 312A, calculate the direction of the charging station 300 by using the selected first distance signals 311A, 312A, and control the driver 140 to drive the robot 100 toward the calculated direction. Further, when some receiving sensors receive one among the plurality of distance signals and some other receiving sensors receive the front signal 313A, the controller 130 may select the front signal 313A and calculate the direction of the charging station 300. The above method may be applied to any type of signals.(emphasis added)”  Where the above shows that the controller “may” select the front signal and this is not the only option 
Therefore, applicants arguments in regards to the prior art of Kim are found to be not persuasive and respectfully traversed as described above in the rejections and response to arguments.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664